Citation Nr: 1141020	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  09-14 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for adjustment disorder.

3.  Entitlement to an initial rating in excess of 10 percent for musculoligamentous strain of the lumbar spine prior to March 15, 2010, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to October 2001, from November 2002 to September 2003, and from September 2006 to January 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2011, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record. 

In May 2011 and June 2011, subsequent to the certification of the appeal by the RO to the Board, VA received additional evidence in the form of service treatment records and VA treatment records.  However, the VA treatment records, and many of the service treatment records, were duplicates of records previously associated with the claims file and considered by the RO in adjudicating the Veteran's claims.  Furthermore, the service treatment records do not have a bearing on or relate to the issue of entitlement to service connection for PTSD and, specifically, have no bearing on the matter of whether there exists a current PTSD disability, on which, as is explained in detail below, this claim turns.  Thus, the evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304(c) (2011).

The issues of an initial rating in excess of 10 percent for adjustment disorder and an initial rating in excess of 10 percent for musculoligamentous strain of the lumbar spine prior to March 15, 2010, and in excess of a 20 percent thereafter, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The weight of the competent, persuasive evidence reflects that the Veteran does not have, and has not it at any point during the pendency of the claim or appeal had, PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The information contained in a May 2008 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in the May 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment and VA medical treatment records have been obtained.  Also, the Veteran was provided VA compensation and pension PTSD examinations in April 2008 and March 2010.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  Those examinations were adequate because they were based on a review of the relevant medical records and examination of the Veteran, including the conducting of relevant psychological testing, and provided sufficient information to decide the appeal, including a thoroughly explained diagnosis and discussion of why the Veteran did not meet the diagnostic criteria for PTSD.  38 C.F.R. § 3.159(c)(4) (2011); Barr v Nicholson, 21 Vet. App. 303 (2007).

There is no indication in the record that any additional evidence relevant to the issue herein decided is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained and specifically enumerated the issue herein decided, and asked questions focused on the existence of the disability in question.  The Veteran was assisted at the hearing by an accredited representative from the Nebraska Department of Veterans' Affairs.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b).  If the veteran did not serve in combat, alleged stressors must be corroborated by service records or other credible supporting evidence.  C.F.R. § 3.304(f) (2011); Pentecost v. Principi, 16 Vet. App. 124 (2002); Cohen v. Brown, 10 Vet. App. 128 (1997).

Effective July 13, 2010, 38 C.F.R. § 3.304 (f) was amended to liberalize, in certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The regulatory revision is applicable to claims for service connection for PTSD that were, among other eligibility factors, appealed to the Board before July 13, 2010, but not decided as of that date.  Id.  As such, the Veteran's claim is affected by the amended regulation.

The amendment indicates that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).

For purposes of the amendment, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

In this case, as reflected in the Veteran's testimony during the August 2011 Board hearing, as well as in his reported history during a March 2010 VA PTSD examination, the Veteran's stressors are related to his fear of hostile military or terrorist activity while serving in Kuwait in 2001, Bosnia in 2003, and Iraq in 2007.  Furthermore, the Veteran's service personnel records reflect that his stressors are consistent with the places, types, and circumstances of his service.  Thus, the Board finds that the Veteran has established the occurrence of his claimed in-service stressors for the purposes of 38 C.F.R. § 3.304 (f).

However, service connection for PTSD is not warranted in this case because the probative and persuasive evidence of record does not reflect that such in-service stressful events have actually resulted in PTSD at any time since the Veteran filed his claim for service connection in February 2008.

Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (2011) (noting that VA has adopted the nomenclature of the DSM-IV)).  

While there are some diagnoses of PTSD of record, they lack probative value.  Several VA outpatient treatment records reflect notations of PTSD, including one dated in February 2008, at which time the Veteran was first treated for psychiatric problems, and on occasions of treatment in July and August 2010.  While the diagnoses were rendered by the Veteran's treating VA certified physician's assistant, they were not rendered by a psychologist or psychiatrist, and no specific diagnostic instruments were noted as having been applied in rendering the diagnosis.  Also, despite these diagnoses, the overwhelming majority of psychiatric treatment records reflect a diagnosis of adjustment disorder with no diagnosis of PTSD, including over 15 records of treatment from June 2008 to July 2010, and from October 2010 to March 2011.  

Moreover, the Board finds the most probative and persuasive evidence on the question of whether PTSD currently exists to be the opinions of three VA psychologists who examined the Veteran in April 2008, May 2008, and March 2010, respectively.  Each psychologist specifically opined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD, finding that the Veteran did not meet at least two of the essential criteria for a PTSD diagnosis.  Also, each specifically found that the Veteran did not meet criterion C for a diagnosis of PTSD, which involves persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness.  See DSM-IV, pp. 209-210.  Furthermore, each such VA psychologist diagnosed the Veteran as having an adjustment disorder, with depressed and anxious mood, anxiety, or anxious mood.  The April 2008 and March 2010 VA examining psychologists indicated the use of a PTSD interview and Clinician Administered PTSD Scale (CAPS) in formulating their opinions, and the May 2008 examining psychologist administered the PTSD Checklist Military Version in assessing the Veteran's psychiatric disability.  

The Board finds the opinions of these VA psychologists to be the most probative and persuasive evidence on the question of whether current PTSD exists, as each psychologist was a mental health specialist, rather than physician's assistant, and therefore had more specialized expertise in diagnosing PTSD.  Also, each VA psychologist provided a more thorough, in-depth examination report than any record of treatment containing a diagnosis of PTSD, with each VA psychologist's report discussing the individual DSM-IV criteria that the Veteran met or failed to meet for a diagnosis of PTSD.  Furthermore, each of these VA psychologists' examination reports were based on a thorough examination and interview with the Veteran, and review of relevant records; in the case of the April 2008 and March 2010 VA examining psychologists' reports, a review of the entire claims file was noted.  Moreover, each of these VA psychologists used psychological diagnostic testing in determining that the Veteran did not meet the criteria for a PTSD diagnosis.

Thus, the most probative and persuasive evidence reflects that, during the pendency of the Veteran's claim for service connection for PTSD, he has had a non-PTSD acquired psychiatric disability related to his military service, which has consistently been diagnosed as an adjustment disorder.  In this regard, the Veteran currently receives service-connection compensation for his adjustment disorder.

The Board acknowledges that the Veteran may believe that he has PTSD.  However, while the Veteran may be competent to report some of his psychiatric symptoms, he is not competent to render a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).  See also Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).

In this case, the weight of the competent, persuasive evidence reflects that the Veteran does not have, and has not at any point during the pendency of the claim or appeal had, the disability for which service connection is sought.  Therefore, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Board is aware that in Clemons v Shinseki, 23 Vet. App. 1 (2009), the Court held that a claim for PTSD should not be limited to a claim only for that disability but must also be considered as a claim for any psychiatric disorder.  In this case, service connection has been granted for an adjustment disorder and the issue of an increased rating for the service connected psychiatric disorder is addressed in the remand section of this decision.  Therefore, the Board finds that the issue of PTSD specifically can be addressed to the extent it is a separate and distinct disability from the Veteran's adjustment disorder.

Under these circumstances, the Board finds that the claim for service connection for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.




REMAND

During the August 2011 Board hearing, the Veteran's representative asserted that it was the Veteran's contention that his service-connected lumbar spine and psychiatric disabilities on appeal had worsened since his most recent VA examinations in connection with his claims for increase, which are each dated in March 2010.  Regarding his psychiatric disability, the Veteran reported that he had less ability to socialize, that he did not like crowded areas, that he felt more paranoid at times, such as when somebody was walking behind him, and that he had difficulty controlling anger.  Regarding his lumbar spine disability, the Veteran reported that he now experienced bilateral leg numbness due to his back disability, that lately he had had increasing problems bending over, and that he had been using a cane to relieve back pain.  

When a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

In this case, the Veteran's and his representative's statements during the August 2011 Board hearing regarding the worsening symptomatology of his service-connected lumbar spine and psychiatric disabilities are sufficient assertions of increase in severity to warrant new VA examinations.  Therefore, the issues of an initial rating in excess of 10 percent for adjustment disorder and an initial rating in excess of 10 percent for musculoligamentous strain of the lumbar spine prior to March 15, 2010, and in excess of a 20 percent thereafter, must be remanded for new VA examinations. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his adjustment disorder.  The claims folder should be made available to the examiner in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.

2.  Schedule the Veteran for a VA spine examination to determine the current severity of his service-connected lumbar spine disorder.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations of the Veteran's service-connected disorders must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided. 

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine range of motion, in degrees, noting by comparison the normal ranges of motion of the spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's lumbar spine disorder, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the Veteran's lumbar spine disorder could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

Any neurological manifestations of the Veteran's service-connected musculoligamentous strain of the lumbar spine must be identified, including any numbness of the legs.  It must also be noted whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, and the frequency and total duration of such episodes over the course of the past 12 months.

3.  Notify the Veteran that it is his responsibility to report for all examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  See 38 C.F.R. § 3.655 (2011).  If the Veteran does not report for any scheduled examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

4.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If the benefits sought remain denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


